Citation Nr: 1215062	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-07 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to an initial disability rating in excess of 10 percent for residuals of a right ankle injury with degenerative joint disease, on both a schedular and extraschedular basis.

6.  Entitlement to an initial disability rating in excess of 10 percent for headaches.

7.  Entitlement to an increased disability rating for an acquired psychiatric disorder, to include anxiety, nervous disorder, and depression, currently rated as 30 percent disabling.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued in October 2004 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In the October 2004 rating decision, the Waco RO denied the Veteran's claims for service connection for bilateral hearing loss, hypertension, a low back disorder, and headaches; and also, declined to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety, nerves, and depression.  Service connection for a right ankle disorder, however, was granted effective from February 24, 2004, with a non-compensable initial disability rating.  A timely notice of disagreement (NOD) as to those issues was received from the Veteran in November 2004.

A subsequent January 2005 rating decision, also issued by the Waco RO, granted an increased initial disability rating of 10 percent for the Veteran's right ankle disorder, effective from February 24, 2004.  The following month, the Waco RO also issued a statement of the case (SOC) which addressed the issues of entitlement to service connection for bilateral hearing loss, tinnitus, hypertension, bilateral knee disorder, back problems, and headaches, as well as the Veteran's request to reopen his claim of service connection for an acquired psychiatric disorder, to include anxiety, nerves, and depression.  In March 2005, the Veteran filed a VA Form 9 substantive appeal in which he expressed his intention to perfect his appeal as to each of the aforementioned issues, except service connection for tinnitus and bilateral knee disorder.

After receipt of additional evidence, the Waco RO issued a March 2006 rating decision which reopened and granted the Veteran's claim for service connection for an acquired psychiatric disorder, to include anxiety, nerves, and depression.  A 30 percent initial disability rating was assigned, effective from February 24, 2004.  This rating decision was construed as a full grant as to the Veteran's claim concerning anxiety, nerves, and depression.  Accordingly, the remaining issues in the Veteran's appeal were certified to the Board for de novo review.  In a January 2007 decision, the Board denied the remaining claims for service connection for bilateral hearing loss, chronic headache disorder, and low back disorder, and for an initial disability rating in excess of 10 percent for service-connected right ankle disability.  The Veteran's claim for service connection for hypertension was remanded for further development, to include scheduling the Veteran for a VA examination to determine the nature and etiology of the Veteran's claimed hypertension and to readjudicate the Veteran's claim.

The Veteran appealed the Board's January 2007 decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2009 memorandum decision, the Court vacated the Board's determination as to the Veteran's claims for service connection for bilateral hearing loss, headaches, and a low back disorder, and for a higher initial disability rating for the service-connected right ankle disability.

During the pendency of the above appeal, the Veteran separately filed additional claims for an increased disability rating for anxiety, nerves, and depression in December 2006; service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder in June 2007; and for TDIU in July 2007.  Each of these claims were denied in the aforementioned January 2009 rating decision.  A timely NOD as to those issues was received by VA in February 2009.  After the issuance of an SOC in October 2009, the Veteran perfected his appeal, as to the issues addressed in the January 2009 rating decision, via VA Form 9 substantive appeal.

Subject to the Court's August 2009 memorandum decision, in July 2010, the Board remanded the Veteran's bilateral hearing loss, hypertension, headache disorder, low back disorder service connection claims, as well as his claim for an initial disability rating higher than 10 percent for right ankle disability for further development.  Such development was to include efforts to obtain additional private and VA treatment records which pertain to treatment since February 2010; scheduling the Veteran for VA examinations to determine the nature and etiology of the Veteran's hearing loss, hypertension, headache disorder, and low back disorder, and also, to determine the severity of the Veteran's service-connected right ankle disability; and readjudicating the Veteran's claims.  The Board finds that the development ordered in its July 2010 remand has been performed.

Following the Board's July 2010 remand, the Waco RO issued a new rating decision in August 2011 which granted the Veteran's claim for service connection for headaches, effective from February 24, 2004, with an initial disability rating of 10 percent.
	
As for the issue of the Veteran's entitlement to service connection for headaches, the RO's August 2011 decision constitutes a full grant of the Veteran's service connection claim.  The Board is in receipt, however, of a March 2012 letter from the Veteran's attorney, in which the attorney asserts entitlement to a disability rating higher than 10 percent for the Veteran's service-connected headaches.  The Board construes this submission as the Veteran's timely notice of disagreement with the assigned initial disability rating for headaches.

Subject to the Court's August 2009 memorandum decision and the Veteran's perfected appeal as to the RO's January 2009 rating decision, the Board accepts jurisdiction for de novo review as to the following issues:  entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and bipolar disorder; entitlement to service connection for bilateral defective hearing; entitlement to service connection for hypertension; entitlement to service connection for a low back disorder; entitlement to an initial disability rating in excess of 10 percent for residuals of a right ankle injury with degenerative joint disease, on both a schedular and extraschedular basis; entitlement to an initial disability rating in excess of 10 percent for headaches; entitlement to an increased disability rating for an acquired psychiatric disorder, to include anxiety, nervous disorder, and depression, currently rated as 30 percent disabling; entitlement to TDIU.

The issues of the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder; service connection for bilateral hearing loss; an initial disability rating in excess of 10 percent for headaches; an increased disability rating for an acquired psychiatric disorder, to include anxiety, nervous disorder, and depression, currently rated as 30 percent disabling; and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran received a hypertension diagnosis in 2000, more than one year after his separation from active duty service.

2.  Service treatment records reflect two isolated readings of elevated blood pressure; however, the Veteran did not incur hypertension or receive a hypertension diagnosis during his active duty service.

3.  The Veteran's current hypertension has not been shown to be etiologically related to his active duty service, nor may it be presumed to be.

4.  The Veteran received a Grade II L5-S1 spondylolisthesis diagnosis in 2008, more than one year after his separation from active duty service.

5.  The Veteran did incur a low back injury during service in June 1983 which required one-time treatment and did not result in objective abnormalities of the spine.

6.  The Veteran's Grade II L5-S1 spondylolisthesis has not been shown to be etiologically related to his in-service low back injury in June 1983 or to any other injury or illness incurred during active duty service.

7.  Prior to April 21, 2011, the Veteran's service-connected residuals of a right ankle injury with degenerative joint disease (right ankle disability) was manifested by pain and moderate loss of right ankle motion which included dorsiflexion ranging from 15 to 20 degrees and plantar flexion ranging from 30 to 35 degrees.

8.  From April 21, 2011, the Veteran's right ankle disability was manifested by pain and marked loss of right ankle motion which included dorsiflexion to 3 degrees and plantar flexion to 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  The criteria for an initial disability rating in excess of 10 percent for residuals of a right ankle injury with degenerative joint disease, prior to April 21, 2011, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5271 (2011).

4.  The criteria for a 20 percent disability rating, but no higher, for residuals of a right ankle injury with degenerative joint disease, have been met, from April 21, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5271 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Insofar as the Veteran's claims of entitlement to service connection for hypertension and a low back disorder, a letter mailed to the Veteran in April 2004 notified him of the information and evidence needed to substantiate his claims.  In a June 2006 letter, the Veteran was separately notified that a disability rating and an effective date are assigned if his disability is determined to be service-connected.  Although such notice followed the VAs initial adjudication in the RO's October 2004 rating decision, any defects as to the timing of the notice contained in the June 2006 letter were cured, as the Veteran's claims for service connection for hypertension and a low back disorder were subsequently readjudicated in a post- Board remand August 2011 SSOC.

With regard to the issue of the Veteran's entitlement to a higher initial disability rating for residuals of a right ankle injury with degenerative joint disease, the Board notes that the RO's April 2004 letter also provided the Veteran with notice as to the information and evidence needed to substantiate his claim for service connection for a right ankle injury.  This notification would also apply to the "downstream" issue of entitlement to a higher initial rating.  The United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated and additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119   (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, service treatment records, service personnel records, and identified and pertinent VA and private treatment records have been obtained and associated with the claims file.  VA has also obtained the Veteran's social security records, which are also associated with the claims file.  Additionally, VA examinations were performed in March 2007, December 2008, and May 2011 to determine the nature and etiology of the Veteran's claimed hypertension.  VA examinations were afforded in December 2008, February 2010, and April 2011 to assess the nature and etiology of the Veteran's low back disorder.  As to that issue, an addendum opinion was also obtained in July 2011 to further clarify the April 2011 VA examiner's opinion concerning etiology of the low back disorder.  Also, VA examinations of the right ankle were performed in December 2004, September 2005, December 2008, February 2010, and April 2011 to also assess the severity of the Veteran's right ankle disability at various stages of the appeal period.  The Board finds that these VA examinations, along with the other evidence of record, are fully adequate for the purposes of determining the nature and etiology of the Veteran's abdomen and bowel disorder and right great toe disorder, and the severity of the Veteran's left carpal tunnel syndrome.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection Issues

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

If certain diseases such as cardiovascular-renal disease including hypertension and arthritis become manifest to a degree of 10 percent within one year of separation from active service, then it is presumed to have been incurred during active service, even though there is no evidence of a hearing loss during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).

B.  Service Connection for Hypertension

Upon careful and through review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for hypertension.

In support of his claim for service connection for hypertension, the Veteran asserts in his March 2005 substantive appeal that borderline hypertension was initially diagnosed during service at his separation examination.  He asserts further that he did not have problems with hypertension prior to his active duty service.

At the outset of its analysis, the Board observes that under Note (1) of 38 C.F.R. § 4.104, Diagnostic Code 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/90, the value of 120 represents the systolic blood pressure, while the value of 90 reflects the diastolic blood pressure).

A review of the June 1983 separation examination report reflects that the Veteran did subjectively report at that time that borderline hypertension was diagnosed in 1982.  A clinical examination performed at the separation examination, however, did not reveal any vascular abnormalities.  Moreover, the Veteran's blood pressure was measured at 118/80.  Overall, the June 1983 separation examination does not appear to document any objective clinical findings that are consistent with elevated blood pressure, nor does the separation examination report reflect a clinical objective diagnosis of borderline hypertension.

The remaining service treatment records reflect blood pressure readings of 130/70 taken at his September 1980 enlistment examination, 138/76 in September 1981, 150/72 in November 1981, 120/88 in January 1982, 128/82 in April 1982, and 140/98 in June 1982.  Somewhat consistent with the Veteran's assertions of in-service incurrence of borderline hypertension, the blood pressure reading of 140/98 taken in June 1982 is consistent with VA's definition of hypertension.  Nonetheless,  there is no evidence in the remaining service treatment records that this one-time elevated systolic blood pressure reading was confirmed by any other blood pressure readings taken during service.  The Board also notes that none of the blood pressure readings taken during the Veteran's service are consistent with a finding of isolated systolic hypertension.    As such, the service treatment records do not support the Veteran's subjective assertion that borderline hypertension was diagnosed during his active duty service.

Post-service treatment records indicate that the Veteran was initially diagnosed with hypertension in January 2000, during private treatment at Family Medicine of Texas.  Subsequent treatment records from that facility through 2005 continue to document an ongoing diagnosis and treatment for hypertension; they do not, however, indicate an etiological relationship between the Veteran's hypertension and his active duty service.

Subsequent VA treatment records, which pertain to treatment received by the Veteran from September 2005 to October 2010, also reflect an ongoing hypertension diagnosis.  Nonetheless, the VA treatment records also do not express any opinions as to the etiology of the Veteran's hypertension.

During the course of this appeal, the Veteran was afforded VA examinations in March 2007, December 2008, and May 2011 to assess the etiology of his diagnosed hypertension.  The March 2007 VA examination report expresses the opinion that it is unlikely the Veteran's hypertension was caused by or related to activities during his active duty service.  Nonetheless, the examiner form the March 2007 examination failed to provide any explanation or rationale for the provided opinion.  At the December 2008 VA examination, the Veteran apparently admitted that hypertension as diagnosed in the late 1990's.  Although the examiner confirmed the hypertension diagnosis, no etiology opinion was given in the December 2008 report.

In the May 2011 VA examination report, the VA examiner once again confirmed the Veteran's hypertension diagnosis.  Upon review of the Veteran's claims file, the examiner also opined that the Veteran's hypertension is less likely than not related to the Veteran's active duty service.  In support of this conclusion, the examiner, who reviewed the claims file in conjunction with the examination, noted that only two blood pressure readings from 1982 could be interpreted as indicating high blood pressure.  The examiner also noted that the Veteran's blood pressure at his separation examination was essentially normal.  Hence, apparently based upon VA's definition of hypertension, the VA examiner apparently determined that the record did not reflect either in-service occurrence of hypertension or an etiological relationship between the Veteran's hypertension and his active duty service. 

As noted above, the Board's review of the service treatment records indicates only one elevated blood pressure reading taken during the Veteran's active duty service.  Although the Board acknowledges that the examiner's review of the claims file appears to differ from the Board's own analysis of the service treatment records in that he notes two elevated blood pressure readings, the question of whether the Veteran had two elevated blood pressure readings during service instead of one such reading is immaterial, given VA's requirement that hypertension be documented by blood pressure readings taken two or more times on at least three different days.

Overall, there is no evidence that the Veteran incurred hypertension during his active duty service or that his current hypertension is etiologically related in any way to his active duty service.  In this regard, and as noted above, service treatment records do not show that the Veteran incurred hypertension during his active duty service.  To the extent that the Veteran has asserted to the contrary, the Board notes that in addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Certainly, the Veteran is competent to report that he received a borderline hypertension diagnosis during service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Nonetheless, the Board does not find that the Veteran's assertions in that regard are credible, as they are inconsistent with the information documented in his service treatment records.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  However, the Court has held that where there is a lack of notation of a medical condition or symptoms where such notation would normally be expected, the Board may consider the absence of such references in the record as evidence that the condition or symptoms did not exist.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).

In this case, the Veteran's assertion that borderline hypertension was diagnosed during his active duty service is contradicted by the absence of any objectively noted findings of hypertension or any hypertension diagnosis in the service treatment records.  Moreover, the Veteran's assertions are also contradicted by the express conclusions of the VA examiner, which are expressed in the May 2011 VA examination report.  Under the circumstances, the Board finds that the Veteran's assertions are not supported by other information in the record, and hence, are not credible.  As such, the Board is unable to assign any probative weight to the Veteran's assertions of in-service hypertension diagnosis.

Finally, the Board notes that the etiology opinion expressed in the May 2011 VA examination report is not contradicted by any other opinions in the record.  Moreover, the VA examiner's opinion is well-supported by rationale that is based upon a review of the evidence in the claims file and an essentially accurate understanding of the Veteran's medical history.  Under the circumstances, the Board affords full probative weight to the opinions expressed in the May 2011 VA examination report.

As the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

D.  Service Connection for a Low Back Disorder

In his February 2004 claim for service connection for a low back disorder, the Veteran generally asserts that he incurred a back injury during his active duty service.  In an April 2004 statement, he reported that he has experienced ongoing back symptoms which include severe pain and a "catching" sensation that occurred twice a week.  At his August 2005 DRO hearing, he offered additional details as to his claimed in-service back injury, testifying that he incurred a low back strain while attempting to lift a machine gun during service.  He testified further that he has experienced intermittent back pain since his active duty service.

Upon review of the evidence of record, the Board also finds that the Veteran is not entitled to service connection for a low back disorder.  Post-service treatment records indicate that the Veteran has incurred spondylolysis with listhesis of the lumbar spine at L5-S1 with evidence of nerve root irritation.  Although the service treatment records indicate that the Veteran was treated during service for low back complaints, there is no competent or credible evidence that the Veteran's current low back disorder is etiologically related to his in-service injury. 

The service treatment records indicate that the Veteran was treated on one occasion during service, in June 1983, for low back complaints.  Although a specific precipitating event is not reported in the treatment record, the record does show that an examination revealed objective findings of tenderness over the L4-5 and S1 region with mild spasms.  At that time, the treating physician diagnosed mild low back pain.  At the Veteran's separation examination performed later that month, the Veteran subjectively reported a history of recurrent back pain which he attributed to excessive worry.  Despite the Veteran's subjective complaints, a clinical examination of the spine performed at the separation examination did not reveal any abnormalities.

Private treatment records from Family Medicine of Texas indicate treatment for reported back pain, beginning in 2000.  At an April 2002 evaluation and treatment at Davis Chiropractic Clinic, the Veteran continued to report back pain.  Nonetheless, these private treatment records do not indicate a specific diagnosis, nor do they offer any opinions relating the Veteran's reported back complaints to his active duty service.

At a December 2008 VA examination, the Veteran described constant and daily low back pain that was subjectively rated by the Veteran as being eight out of ten in severity.  On examination, the Veteran demonstrated an abnormal gait that favored his right leg.  Interestingly, the examiner specifically noted in the report that the Veteran grimaced and "moans and groans with every slight range of motion and any type of slight touch to any of his bones and joints."  Thus, although the examiner does not expressly call into question the validity of the Veteran's subjective complaints in the examination report, the examiner does appear to suggest that the Veteran's reactions during examination may have been incongruent with testing during the examination.  On range of motion testing, the Veteran was able to produce thoracolumbar flexion to 80 degrees, extension to 20 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 20 degrees bilaterally.  X-rays of the lumbar spine were positive for a Grade II spondylolisthesis at L5 and S1.  Although the examiner diagnosed low back strain and the aforementioned spondylolisthesis, he did not offer an opinion as to the etiology of the diagnosed low back disorder.

At a February 2010 VA examination that was performed to assess the Veteran's employability, the Veteran continued to report intermittent but daily low back pain.  A spine examination at that time revealed normal spinal curvature.  No tenderness on palpation, deformities, or swelling was observed by the examiner.  Demonstrated thoracolumbar range of motion included flexion to 80 degrees, extension to 35 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 25 degrees bilaterally.  No additional loss of motion was noted after repetitive motion, and active motion was not productive of weakness, incoordination, or fatigue.  The previous Grade II spondylolisthesis diagnosis was confirmed.  Once again, no opinion concerning the etiology of the Veteran's low back disorder was given.

Although VA treatment records in the claims file pertain to treatment beginning in September 2005, those records do not document any complaints of back pain until April 2010.  At a September 2010 VA treatment, the Veteran reported that he had been told during service that he "had a narrowing of the disc in the lumbar spine."  On referral to a VA chiropractor later that month, the Grade II spondylolisthesis diagnosis was confirmed by x-rays and were noted to have been unchanged in comparison to the prior December 2008 studies.  At that time, x-rays also revealed disc space narrowing at L5-S1 which appeared slightly worse in comparison to the previous studies.  Once again, however, no etiology opinion was given.  Subsequent VA treatment records through October 2010 do not document further treatment for the Veteran's back.

In April 2011, the Veteran was afforded a new VA examination to determine the etiology of his low back disorder.  At that time, the Veteran elaborated that he was treated with analgesics and muscle relaxants during service.  He stated that his back would now "seize up" during bending and lifting movements.  The Veteran also appears to endorse radiation of his back symptoms, as he reported occasional loss of sensation in his legs.  On examination, objective signs of tenderness over the lumbar paraspinous muscles and spinous processes were noted, although no palpable spasm was evident.  Thoracolumbar range of motion included flexion to 90 degrees, extension to zero degrees, right lateral flexion to 15 degrees, left lateral flexion to 20 degrees, and lateral rotation to 5 degrees bilaterally.  Neurological deficits were also noted in the form of decreased motor strength in the lower extremities, slightly diminished reflexes in the knee and ankle deep tendons, and diminished sensation in the right L5 and bilateral S1 dermatomes.  L5-S1 spondylosis and listhesis with evidence of nerve root irritation was diagnosed.

In a July 2011 addendum report, the examiner opined that the diagnosed low back disorder is less likely than not caused by or aggravated by the Veteran's active duty service.  In support of this opinion, the examiner noted that the service treatment records in the claims file did not document a major injury to his low back.  Moreover, the examiner noted that there was minimal evidence in the service treatment records that the Veteran's low back presented significant problems during active duty service.  Thus, the examiner opined that the Veteran's spine condition was most likely a developmental anomaly that was not aggravated beyond its normal progression by his active duty service.

Overall, the post-service treatment records establish that the Veteran has received a current L5-S1 Grade II spondylolisthesis with nerve root irritation diagnosis.  Nonetheless, there is no evidence that the Veteran's currently diagnosed low back disorder is etiologically related to the in-service low back injury incurred in June 1983 or to any other injury incurred during his active duty service.  In this regard, the Board once again notes that although the Veteran reported a history of recurrent back pain at his separation examination, a clinical examination of the spine did not reveal any abnormalities.  As noted above, where it may be expected that the separation examination report would document objective findings or diagnoses related to the spine, the Board may consider the absence of references to such findings or diagnoses in the record as evidence that a condition did exist.  Buczynski, 24 Vet. App. 221.

To the extent that the Veteran has asserted continuity of low back symptoms since his active duty service, the Board once again acknowledges that the Veteran is competent to offer statements as to the initial onset of his disorder and the duration of any associated symptoms.  Jandreau, 492 F.3d 1372.  Nonetheless, the absence of any objective findings at his separation examination, the absence of any back treatment within the general time frame of the Veteran's separation from active duty, and the express findings and conclusions expressed in the VA examiner's April 2011 VA examination report, are inconsistent with the Veteran's assertions of continuity.  Also, the Board notes that the December 2008 VA examiner's observations of the Veteran's apparent incongruent reactions to objective testing and examination appears to raise additional concerns as to the Veteran's credibility.  These additional concerns are magnified by direct findings of malingering expressed by Dr. J.N.P. in an April 2007 psychiatric evaluation report that was prepared in connection with the Veteran's claim for social security disability benefits, and in a December 2008 VA psychiatric examination report.  Although the Board is cognizant that neither Dr. J.N.P.'s April 2007 report nor the December 2008 VA psychiatric examination report contain objective findings that are relevant to the Veteran's back disorder, the findings of malingering and over-expression of symptoms expressed therein are directly relevant to and bear negatively upon the Veteran's general credibility.  In view of the inconsistencies and credibility concerns outlined above, the Board is also unable to afford probative weight to the Veteran's assertions concerning the continuity of low back symptoms since service.  See Caluza, 7 Vet. App. 498; see also Buchanan, 451 F.3d at 1335; Maxson, 230 F.3d 1330. 

The Board also notes that the findings and conclusions expressed in the April 2011 VA examination report and July 2011 addendum are not contradicted by any other opinions in the record.  Moreover, the VA examiner's opinion is supported by a thorough rationale that is based upon a review of the evidence in the claims file and a factually accurate understanding of the Veteran's medical and service history.  Under the circumstances, the Board affords full probative weight to the opinions and rationale expressed in the April 2011 VA examination report and July 2011 addendum.

As the preponderance of the evidence is against the Veteran's claim of service connection for a low back disorder, that claim must be denied.  In reaching this determination, the Board acknowledges again that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  Once again, however, that doctrine is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim for service connection.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107(b).

III.  Initial Disability Rating Issues

A.  General Initial Disability Rating Principles

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate when the factual findings show distinct time periods during which the service-connected disability exhibits symptoms that would warrant the assignment of different disability ratings for each distinct period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

B.  Initial Disability Rating in Excess of 10 Percent for Right Ankle Disability

As discussed above, the Waco RO's October 2004 rating decision granted the Veteran service connection for a right ankle disability, effective from February 24, 2004.  A non-compensable initial disability rating was originally assigned.  After receipt of additional evidence, a January 2005 rating decision assigned an increased initial disability rating of 10 percent, also effective from February 24, 2004.  The assigned disability rating was made based upon loss of demonstrated ankle motion pursuant to the criteria listed under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.

Under DC 5271, disabilities marked by "moderate" limited ankle motion are assigned a 10 percent disability rating.  In instances where the disability is marked by "marked" limited ankle motion, a maximum schedular 20 percent disability rating is assigned.  38 C.F.R. § 4.71a, DC 5271.  For VA purposes, full ankle range of motion includes dorsiflexion from zero to 20 degrees and plantar flexion from zero to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The Board has also considered the applicability of other diagnostic codes for rating the Veteran's right ankle disability, but finds that no other diagnostic code provides a basis for higher rating.  In this regard, DC 5270 provides for schedular disability ratings up to 40 percent for ankle disabilities marked by ankylosis of the ankle.  DC 5272 provides schedular disability ratings up to 20 percent for ankle disabilities manifested by ankylosis of the subastragalar or tarsal joint.  Schedular disability ratings up to 20 percent are also provided under DC 5273 for disabilities involving malunion of the os calcis or astragalus.  Finally, DC 5274 provides a 20 percent disability rating for disabilities that have required a surgical procedure known as an astragalectomy.  Nonetheless, the Veteran's specific right ankle disability has not been shown to involve any of the factors that warrant evaluation under any of the aforementioned rating codes or any other provision of VA's rating schedule.

Service treatment records from April 1982 reflect that the Veteran incurred a right fibula spiral fracture after twisting his right ankle.  The Veteran was treated by closed reduction and placed in a leg cast.  He was placed on physical profile with limitations of no prolonged walking, running, standing, or climbing.  Follow-up treatment records through June 1982 do not indicate any complications in the Veteran's recovery and do not indicate any ongoing physical restrictions.  As the service treatment records do not reflect any further treatment for his right ankle after June 1982, it appears that the Veteran was discharged from follow-up care at that time.  At his June 1983 separation examination, the Veteran reported the aforementioned right ankle fracture.  A clinical examination of the right ankle revealed full motion and strength.

Post-service, the Veteran was afforded a VA examination of his right ankle in December 2004.  The claims file was reviewed by the examiner in conjunction with the examination.  At that time, the Veteran reported daily right ankle pain that increased over the course of the day and required him to elevate his leg for relief.  At that time, he denied wearing a brace or using inserts.  The Veteran also denied surgery and reported that he was medicating with over-the-counter remedies.     Functionally, he stated that he was able to drive and take care of his daily work.  He also denied additional limitations with flare-ups or additional limitation after repetitive motion.  On examination, the Veteran walked with a limp.  Nonetheless, the examiner did not observe any edema, redness, or heat.  A visual inspection by the examiner did not indicate any asymmetry between the right and left ankles and no unusual calluses were seen.  Compression of the malleoli was not productive of any tenderness.  Demonstrated right ankle range of motion included dorsiflexion to 20 degrees dorsiflexion and plantar flexion to 30 degrees.

At a second VA examination performed in September 2005, the Veteran continued to report right ankle pain.  At that time, he walked with a cane and stated that he was able to walk distances up to a half mile and that standing was limited.  Occupationally, he stated that he continued to work in mortgage sales, but that he regularly lost one or two days per week due to persistent ankle pain.  Examination of the right ankle revealed dorsiflexion to 9 degrees and plantar flexion to 20 degrees.  Repetitive motion of the ankle did not result in a change in pain pattern or additional loss of motion.  No instability was noted.  An MRI of the right ankle was interpreted as showing calcaneal spurs and calcification adjacent to the plantar fascia, mild Achilles tendinosis without tear, T2 hyperintensity in the soft tissue below the medial malleolus which was indicative of a mild inflammation, and mild posterior tibial tenosynovitis.  The examiner opined that these MRI changes are more likely than not related to prior trauma of the ankle.  Overall, the examiner opined that the Veteran's right ankle appeared essentially normal, but determined that the Veteran's usual occupation was "definitely affected" by his right ankle disability.

VA treatment records from September 2005 also indicate complaints of right ankle pain.  Subsequent VA treatment records from December 2006 reflect ongoing complaints of right ankle pain and an antalgic gait.  At that time, the Veteran walked with the use of a cane.  February 2007 VA treatment records show that the Veteran was able to produce symmetrical ankle dorsiflexion and plantar flexion, although specific ranges of motion are not provided.  The Veteran was issued a lace-up ankle brace.  At an April 2007 VA treatment, the Veteran rated ongoing right ankle pain as an eight out of ten in severity.

In December 2008, the Veteran was afforded another VA examination to assess the severity of his right ankle disability.  The Veteran continued to report daily right ankle pain that became worse in the afternoon.  At that time, the pain was rated as nine out of ten in severity and reportedly prevented the Veteran from walking two blocks or standing for an hour or more.  Occupationally, the Veteran reported that he had not worked since 2006.  On examination, the Veteran's gait was normal and no deformity, swelling, or palpable tenderness was observed.  Range of motion included dorsiflexion to 15 degrees with pain at the top of his ankle and plantar flexion to 35 degrees also with pain at the top of the right ankle.  No additional loss of motion was observed after repetitive motion.  Also, active motion was not productive of weakness, fatigue, or incoordination.  Overall, the examiner determined that the Veteran's right ankle disability would not hinder him from working.

After an apparent hiatus in right ankle treatment since April 2007, the Veteran returned for VA treatment of his right ankle in February 2010.  These and subsequent treatment records through 2010 document reported pain.  However, no new objective findings or ranges of motion are expressed in these records.

At a fourth right ankle VA examination performed in February 2010, the Veteran continued to report right ankle pain as previously described.  He rated the reported pain as nine out of ten in severity and stated that he was unable to walk more than two blocks or stand for an hour or more.  He continued to report that he had not worked since 2006.  Clinical examination of the ankle revealed findings that were essentially consistent with those noted in the December 2008 VA examination report.  Once again, demonstrated range of motion included dorsiflexion to 15 degrees with pain at the top of his ankle and plantar flexion to 35 degrees also with pain at the top of the right ankle.  No additional loss of motion was observed after repetitive motion.  Also, active motion again was not productive of weakness, fatigue, or incoordination.  The examiner opined again that the Veteran's right ankle disability would not hinder him from working.

In April 2011, the Veteran was afforded another VA examination.  Once again, the Veteran reported essentially daily right ankle pain, but which was rated as a five or six out of ten in severity.  He continued to walk with a cane and wear a lace-up ankle brace.  On examination, the Veteran walked with a limp.  Tenderness was present over the medial deltoid ligament and lateral ligaments.  Range of motion testing revealed dorsiflexion to 3 degrees, but full plantar flexion to 45 degrees.  All motion was accompanied by reported pain.  Although repetitive motion was also productive of pain, it did not produce further loss of motion.

As noted in the December 2004 VA examination report, the Veteran was able to produce right ankle dorsiflexion to 20 degrees and plantar flexion to 30 degrees at that time.  By comparison, range of motion studies performed only ten months later, at the Veteran's September 2005 VA examination, revealed dorsiflexion that was limited to 9 degrees and plantar flexion to 20 degrees.  Nonetheless, the VA treatment records following the September 2005 VA examination and the range of motion findings expressed in the December 2008 and February 2010 VA examination reports do not accord with the extent of lost motion indicated in the September 2005 VA examination report.  In this regard, a February 2007 VA treatment record references that demonstrated dorsiflexion and plantar flexion were "symmetrical", thus indicating that such motion was the same in each ankle.  Dorsiflexion and plantar flexion at both the December 2008 and February 2010 VA examinations were to 15 degrees and 35 degrees respectively.  Subsequent VA treatment records through the Veteran's April 2011 VA examination do not provide any specific right ankle range of motion findings.  Given that the low dorsiflexion and plantar flexion demonstrated at the September 2005 VA examination were not reproduced during subsequent VA treatment or at the December 2008 and February 2010 VA examinations, the September 2005 ranges of motion appear to be an isolated finding.  As such, the Board finds that the Veteran's right ankle motion, for the period through the April 2011 VA examination, is consistent with dorsiflexion ranging from 15 to 20 degrees and plantar flexion ranging from 30 to 35 degrees.  Based upon the foregoing, the Board finds that the Veteran's right ankle disability was productive of moderate loss of right ankle motion for the period before April 21, 2011, the day of the Veteran's April 2011 VA examination.  As such, under DC 5271, the Veteran is not entitled to an initial disability rating higher than 10 percent for his service-connected right ankle disability, for the staged period before April 21, 2011.

The April 2011 VA examination report reflects dorsiflexion to only 3 degrees and full plantar flexion to 45 degrees.  In contrast to the findings expressed in the September 2005 VA examination, these findings are not contradicted by any separate and inconsistent findings.  Given the extent of lost dorsiflexion first shown at the April 2011 VA examination, the Board finds that the Veteran's right ankle disability has been manifested by marked loss of right ankle motion, effective from April 21, 2011, the date of the April 2011 VA examination.  Hence, under DC 5271, the Veteran is entitled to an increased disability rating of 20 percent for the staged period from April 21, 2011.

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  In this case, the evidence shows that the Veteran's right ankle disability has been consistently manifested by reported pain which has resulted in an altered gait and has limited the Veteran's ability to stand for long periods or to walk long distances.  Additionally, range of motion testing performed at each of the Veteran's VA examinations revealed reported pain which accompanied all right ankle motion.  Nonetheless, the VA examination reports also consistently note that although repetitive motion was productive of pain, no further loss of motion as a result of such pain was observed.  In the absence of such further limitation after repetition and given the extent of right ankle motion shown by the evidence, the Board finds that the assigned disability ratings for the staged periods specified here are commensurate with the overall disability picture shown by the evidence in this case, even after taking into account the factors set forth under DeLuca and 38 C.F.R. § 4.40.  DeLuca, 8 Vet. App. 202. 

The Board has also considered the assignment of higher disability ratings on an extra-schedular basis.  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, supra.

In this case, the September 2005 VA examination report expresses the opinion that the Veteran's right ankle disability "definitely affected" his usual occupation as a mortgage loan agent.  This determination appears to be based, at least in part, upon the Veteran's assertion that he regularly lost one or two days of work per week due to his right ankle pain.  Nonetheless, the remaining evidence does not support such a finding.  In this regard, the VA treatment records do not reflect such loss of function, nor do they indicate any prescribed periods of total disability.  Moreover, there is no evidence in the record, either from the Veteran or his employers, that would tend to corroborate the Veteran's assertion that he regularly missed one or two days of work per week.  Under the circumstances, the Board finds that schedular criteria are adequate to rate the disability under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment, should the disability worsen.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, the Board finds that there is no basis for additional "staged" ratings in this case beyond those already contemplated by this decision.  Rather, the symptomatology shown upon examination and treatment has been essentially consistent and fully contemplated by the staged disability ratings provided.

For the foregoing reasons, the Board concludes that the record does not support the assignment of an initial disability rating higher than 10 percent for residuals of a right ankle injury with degenerative joint disease prior to April 21, 2011, but does support the assignment of a 20 percent disability rating, and no more, from April 21, 2011.  The Board has applied the benefit-of-the doubt doctrine in determining whether the criteria for higher disability ratings are met, but finds that the preponderance of the evidence is against assignment of any higher ratings for the staged periods identified in this decision.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. at 53-56.  


ORDER

Service connection for hypertension is denied.

Service connection for a low back disorder is denied.

An initial disability rating in excess of 10 percent for residuals of a right ankle injury with degenerative joint disease, on both a schedular and extraschedular basis, prior to April 21, 2011, is denied.

A 20 percent disability rating for residuals of a right ankle injury with degenerative joint disease, on both a schedular and extraschedular basis is granted, from April 21, 2011, subject to the legal authority governing the payment of compensation benefits.



REMAND

A.  Service Connection for Bilateral Hearing Loss

In his February 2004 claim, the Veteran generally asserts entitlement to service connection for bilateral hearing loss.  At his August 2005 DRO hearing, he elaborated that he served the military occupational specialty of a security policeman and that during service he was exposed to noise from weapons testing, machine gun fire, and jet engine noise from the flight line.

Service treatment records include a September 1980 entrance examination report which indicates that audiometric testing at that time revealed bilateral hearing loss at low frequencies.  In January 1982, he was treated for complaints of a right ear ache and otitis media was diagnosed.  Subsequent service treatment records from March 1983 reflect ongoing complaints of hearing loss with the sensation of fluid being in his ears.  Audiometric testing performed in April 1983 continued to reflect elevated pure tone thresholds in the left ear at 500 and 1000 Hertz.

December 2000 post-service private treatment records from Southwest ENT Associates show that the Veteran reported having lifelong Eustachian tube problems with a long history of hearing loss.  An examination at that time revealed myringoincudopexy in the right ear and a marked retraction of the posterior tympanic membrane with myriongoincudostapidiopexy in the posteroinferior quadrant retracted into the round window niche.  Subsequently, the Veteran underwent surgery on both ears in January 2001.  Subsequent audiometric tests from March 2001, December 2002, and December 2003 indicate high frequency hearing loss in the left ear.  The private records which correspond to these tests also indicate hearing loss diagnoses which appear to be attributable to both sensorineural and conductive hearing loss.

An April 2011 VA examination confirmed the existence of mild hearing loss in the right ear and severe hearing loss in the left ear.  Although the examiner provides a sensorineural hearing loss diagnosis for both ears, he does not mention the Veteran's conductive hearing loss; nor does he specifically address the conductive hearing loss diagnosis expressed in the private treatment records.  Moreover, concerning etiology, the examiner only opined that it is less likely than not a result of noise exposure during service.  Accordingly, it is unclear as to what extent the Veteran's current hearing loss is attributable to conductive hearing loss, and to the extent that it is, whether the Veteran's conductive hearing loss is etiologically related to an injury or illness incurred during active duty service.  Also, the Board notes that although the Veteran's hearing loss was clearly noted in his enlistment examination as having existed prior to active duty service, the examiner also did not offer an opinion as to whether the Veteran's hearing loss which existed prior to service was aggravated by his active duty service.  In view of the foregoing deficiencies, the Veteran should be afforded a new VA examination, with an appropriate examiner, to assess the exact nature and etiology of the Veteran's bilateral hearing loss.  38 C.F.R. § 3.159(c)(4).

B.  Entitlement to an initial disability rating in excess of 10 Percent for Headaches  

As discussed previously, the Veteran's claim for service connection for headaches was received by VA in February 2004.  This claim was granted in an August 2011 rating decision, effective from February 24, 2004, with an initial disability rating of 10 percent.  The Board is in receipt of a March 2012 letter from the Veteran's attorney, in which the attorney asserts entitlement to a disability rating higher than 10 percent for the Veteran's service-connected headaches.  This is the first indication in the record that the Veteran harbors disagreement as to the assigned initial disability rating assigned for his service-connected headaches.

An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal.  38 C.F.R. § 20.200.  An NOD is a written communication from a claimant or from his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the NOD must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review.  38 C.F.R. § 20.201.  An NOD must be filed within one year of the rating decision or the decision becomes final.

In this case, the Veteran's attorney's March 2012 letter clearly expresses the Veteran's intention to seek an initial disability rating higher than 10 percent for headaches.  Moreover, the March 2012 letter was received well within the one year period from the August 2011 rating decision which initially granted service connection for headaches.  Accordingly, the Board construes the May 2012 letter as the Veteran's timely NOD as to the issue of entitlement to an initial disability rating in excess of 10 percent for headaches.

Where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board is required to remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Accordingly, the Veteran should be provided a SOC which addresses his entitlement to an initial disability rating in excess of 10 percent for headaches.  Should the RO/AMC's adjudication in the SOC be less than fully favorable to the Veteran, then the Veteran will have an opportunity to complete the steps necessary to perfect his appeal as to that issue to the Board concerning this additional claim by filing a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

C.  Issues Concerning Psychiatric Claims

Service connection for acquired psychiatric disorders, to include anxiety, nervous disorder, and depression, was granted, effective from February 24, 2004, in a March 2006 rating decision.  A 30 percent initial disability rating was assigned.  In December 2006, the Veteran filed a claim seeking:  an increased disability rating for his service-connected anxiety, nervous disorder, and depression; service connection for additional acquired psychiatric disorders identified as posttraumatic stress disorder (PTSD) and bipolar disorder; and TDIU.

In support of his claim for service connection for PTSD and bipolar disorder, the Veteran has provided an October 2007 PTSD stressor statement in which he asserts that he was involved in a June 1983 incident in which he "lost it" and engaged in a verbal outburst which resulted in his being discharged from service.  According to the Veteran, he "relives this incident every day" and thus the Veteran appears to assert that this occurrence is the stressor that has resulted in his claimed PTSD.  Simultaneously, the Veteran has asserted that symptoms attributable to his service-connected anxiety, nervous disorder, and depression have worsened and that he is presently unable to secure or follow a substantially gainful occupation as a result of such symptoms.

The in-service events alleged by the Veteran in his PTSD stressor statement are essentially corroborated by his service personnel records.  Post-service treatment records reflect that the Veteran has received regular VA and private psychiatric evaluation and treatment, as well as VA examinations in November 2005, December 2008, and February 2010.  In general, the corresponding records reflect psychiatric symptoms that were contemporaneously reported by the Veteran, as well as frequent mental status examinations which reflect further upon the state of the Veteran's psychiatric symptoms.  These records also reflect various multi-axis diagnoses which alternately diagnose PTSD, bipolar disorder, major depressive disorder, anxiety disorder, as well as Axis II diagnoses of a personality disorder.  Despite the psychiatric symptoms and alternating diagnoses that are documented in the treatment records, it is unclear as to whether the Veteran's reported and observed psychiatric symptoms may be separately attributed to the Veteran's differing psychiatric disorders, and if so, which symptoms may be attributed to his service-connected anxiety, nervous disorder, and depression, and which may be attributed to his non-service-connected PTSD or bipolar disorder.  Additionally, the Board notes that the Veteran's most recent psychiatric VA examination in February 2010 was not performed in conjunction with a review of the claims file.

In view of the foregoing, the Veteran should be scheduled for a new VA examination, with an appropriate examiner, to confirm previously rendered diagnoses of PTSD and bipolar disorder.  To the extent that the examiner diagnoses PTSD, the examiner must offer an opinion as to whether the Veteran's PTSD is etiologically related to his asserted in-service stressor event.  The examiner must also state whether the symptoms which are attributable to the Veteran's PTSD may be identified separately from those symptoms which are attributable to his service-connected anxiety, nervous disorder, and depression.  If the examiner diagnoses bipolar disorder, the examiner must offer an opinion as to whether the bipolar disorder is etiologically related to an injury or illness incurred by the Veteran during his active duty service.  The examiner must also be requested to identify those symptoms that are specifically attributable to the diagnosed bipolar disorder.  Lastly, the examiner must be requested to identify those symptoms which are attributable to his service-connected anxiety, nervous disorder, and depression.

D.  TDIU

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources , the two claims are inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20   (1998), Harris v. Derwinski, 1 Vet. App. 180   (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In this case, the issue of the Veteran's entitlement to TDIU is inextricably intertwined with his pending claims for a higher initial disability rating for anxiety, nervous disorder, and depression and for a higher initial disability rating for service-connected headaches.  Hence, the issue of the Veteran's entitlement to TDIU must be remanded with the issue of entitlement to a higher initial disability rating for PTSD, for further development and reconsideration by the RO.

E.  Additional development

The Board notes that private and VA treatment records that have been associated with the claims file pertain to treatment received by the Veteran only through October 2010.  In view of the development action expressed above, and in an effort to ensure that the evidentiary record is as up to date as possible, efforts should be made to contact the Veteran to ascertain the names and addresses of any VA and/or private medical facilities that have treated the Veteran for his psychiatric disorders, bilateral hearing loss, and headaches since October 2010.  Thereafter, VA should obtain any treatment records that are identified by the Veteran.  38 C.F.R. § 3.159(c)(1) and (2).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for bilateral hearing loss; service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder; an initial disability rating in excess of 10 percent for headaches; an increased disability rating for an acquired psychiatric disorder, to include anxiety, nervous disorder, and depression; and TDIU.  Such notice must also provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional treatment records which pertain to treatment received since October 2010; to schedule separate VA examinations to determine the nature and etiology of his psychiatric disorders claimed as PTSD and bipolar disorder and the nature and etiology of his claimed bilateral hearing loss, the severity of his service-connected anxiety, nervous disorder, and depression, and whether the symptoms associated with the Veteran's service-connected psychiatric disorders have affected his ability to secure and follow a substantially gainful occupation; and to readjudicate the Veteran's claim for an initial disability rating in excess of 10 percent for headaches, consistent with Manlincon.

The Veteran should also be provided a VA 21-4142 release and be requested to identify the name(s) and address(es) for any private and/or VA treatment providers who have provided treatment for his psychiatric disorders, bilateral hearing loss, and headaches since November 2011.

2.  Then, the RO should contact the private and/or VA medical facilities identified by the Veteran and obtain the Veteran's complete treatment records from each of those facilities.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results or only partial results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  Then, the Veteran should be afforded a new VA examination, by an appropriate VA examiner, to determine the nature and etiology of his claimed bilateral hearing loss.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the VA examiner is requested to provide a diagnosis related to the Veteran's hearing loss (i.e., sensorineural, conductive, or mixed) and to offer an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the diagnosed hearing loss is etiologically related to the Veteran's in-service noise exposure, June 1982 otitis media diagnosis with associated hearing loss, or to any other injury or illness incurred by the Veteran during his active duty service.  

The examiner's attention is also directed to the Veteran's September 1980 entrance examination, which documents low frequency hearing loss that pre-existed the Veteran's service.  The examiner is also requested to offer an opinion as to whether the Veteran's pre-existing hearing loss underwent an increase in severity during service, and if so, whether such increase was clearly and unmistakably (i.e., obviously or undebatably) due to the natural progression of the pre-existing condition. 

The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, the Veteran's claims submissions and DRO hearing testimony, prior VA examination reports, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's opinion and a discussion as to why or why not such symptoms or findings support the examiner's opinion.  The examiner's opinions and supporting rationale must be expressed in a typewritten report.

4.  The Veteran should also be afforded a new VA examination, by an appropriate VA examiner, to determine the nature and etiology of the Veteran's acquired psychiatric disorder claimed as PTSD and/or bipolar disorder; to determine the current severity of the Veteran's service-connected anxiety, nervous disorder, and depression; if PTSD and/or bipolar disorder are diagnosed, to ascertain whether the symptoms attributable to the Veteran's anxiety, nervous disorder, and depression may be identified separately and apart from the symptoms attributable to the diagnosed PTSD and/or bipolar disorder; and whether the psychiatric symptoms associated with his service-connected psychiatric disorders have rendered him unable to secure or follow a substantially gainful occupation.  The claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner must be performed.  The examiner's opinions should be supported by fully explained rationale that takes into account and addresses the symptoms, findings, and diagnoses expressed in the available service treatment records, service personnel records, post-service treatment records, the Veteran's claims submissions and DRO hearing testimony, prior VA examination reports, and other evidence in the claims file.  The examiner's rationale should also include an explanation as to the significance of any symptoms or findings which serve as the basis for the examiner's opinions and a discussion as to why or why not such symptoms or findings support the expressed opinions.  The examiner's opinions and supporting rationale must be expressed in a typewritten report.

5.  After completion of the above development, the Veteran's claims of entitlement to service connection for bilateral hearing loss; service connection for an acquired psychiatric disorder, to include PTSD and bipolar disorder; an initial disability rating in excess of 10 percent for headaches; an increased disability rating for an acquired psychiatric disorder, to include anxiety, nervous disorder, and depression, currently rated as 30 percent disabling; and TDIU, should be readjudicated.  If the determination as to any of these issues remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case as to those issues and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


